FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. July 29, 2014 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy Begins Drilling Karmin Well in Poland Salt Lake City, July 29, 2014 – FX Energy, Inc. (NASDAQ: FXEN), today announced that drilling is underway at the Karmin-1 well in the Company’s Fences license in western Poland.The well is a planned test of a Rotliegend sandstone target at an estimated depth of 2,460 meters.The prospect is located on trend with the Zaniemysl-3 and Roszkow wells, two of the Company’s highest producing discoveries. The Karmin-1 well is the first of three wells in the Fences area that are planned to begin drilling operations prior to the end of 2014.All of these wells are 51% owned and operated by PGNiG. In addition to the Fences wells, FX Energy also plans to begin drilling two wells in the Company’s 100% owned Edge license in western Poland.The Edge license covers approximately 730,000 acres. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the U.S. and Poland.The Company’s main exploration and production activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England.The Company trades on the NASDAQ Global Select Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.Forward-looking statements are not guarantees.For example, exploration, drilling, development, construction, or other projects or operations may be subject to the successful completion of technical work; environmental, governmental or partner approvals; equipment availability; or other things that are or may be beyond the control of the Company.Operations that are anticipated, planned, or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all. In carrying out exploration, it is necessary to identify and evaluate risks and potential rewards.This identification and evaluation is informed by science but remains inherently uncertain.Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable.Forward-looking statements about the size, potential, or likelihood of discovery respecting exploration targets are certainly not guarantees of discovery, the actual presence or recoverability of hydrocarbons, or the ability to produce in commercial or profitable quantities.Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable.Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control.Actual events or results may differ materially from the forward-looking statements.For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com.
